  Case: 2:19-cv-00441-MHW-KAJ Doc #: 1 Filed: 02/11/19 Page: 1 of 5 PAGEID #: 1




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO


 Sarah Slaughter,

                          Plaintiff,                Case No.

 v.

 Diversified Consultants, Inc.,                     Complaint and Demand for Jury Trial

                          Defendant.


                                          COMPLAINT

       Sarah Slaughter (Plaintiff), by and through her attorneys, The Law Firm of Mitch

Luxenburg, alleges the following against Diversified Consultants, Inc. (Defendant):

                                        INTRODUCTION

       1.      Plaintiff’s Complaint is based on the Telephone Consumer Protection Act (TCPA),

47 U.S.C. § 227.

                                 JURISDICTION AND VENUE

       2.      This Court has subject-matter jurisdiction over the TCPA claims in this action

under 28 U.S.C. § 1331, which grants this court original jurisdiction of all civil actions arising

under the laws of the United States. See Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 386-87

(2012) (confirming that 28 U.S.C. § 1331 grants the United States district courts federal-question

subject-matter jurisdiction to hear private civil suits under the TCPA).

       3.      This Court has personal jurisdiction over Defendant because Defendant regularly

conducts business in the State of Ohio and because the occurrences from which Plaintiff’s cause

of action arises took place and caused Plaintiff to suffer injury in the State of Ohio.

       4.      Venue is proper under 28 U.S.C. § 1391(b)(2).

                                                      1
  Case: 2:19-cv-00441-MHW-KAJ Doc #: 1 Filed: 02/11/19 Page: 2 of 5 PAGEID #: 2




                                              PARTIES

       5.        Plaintiff is a natural person residing in Reynoldsburg, Ohio 43068.

       6.        Plaintiff is a “person” as that term is defined by 47 U.S.C. § 153(39).

       7.        Defendant is a business entity with principal place of business, head office, or

otherwise valid mailing address at 10550 Deerwood Park Boulevard, Suite 309, Jacksonville,

Florida 32256.

       8.        Defendant is a “person” as that term is defined by 47 U.S.C. § 153(39).

       9.        Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives, and/or insurers.

                                   FACTUAL ALLEGATIONS

       10.       Plaintiff has a cellular telephone number.

       11.       Plaintiff has only used this phone number as a cellular telephone.

       12.       Beginning in or around October 2017 and continuing through around late January

2018, Defendant repeatedly called Plaintiff on her cellular telephone.

       13.       During this time, Defendant contacted Plaintiff using an automated telephone

dialing system and/or pre-recorded voice.

       14.       Plaintiff knew that Defendant’s calls were automated calls as the calls would start

with a prerecorded or automatically-generated voice and/or a pause or delay before being

connected with Defendant’s live representatives.

       15.       Plaintiff also received voicemails from Defendant with a prerecorded or

automatically-generated voice.

       16.       In or around January 2018, Plaintiff told Defendant that did not wish to be

contacted.


                                                      2
  Case: 2:19-cv-00441-MHW-KAJ Doc #: 1 Filed: 02/11/19 Page: 3 of 5 PAGEID #: 3




       17.       On subsequent calls through late January 2018, Plaintiff repeated her instruction to

Defendant not to call.

       18.       Once Defendant was informed that Plaintiff needed more information, that its calls

were too frequent and unwanted, and that Plaintiff wanted it to stop calling, its continued calls

could have served no lawful purpose.

       19.       Despite Plaintiff’s clear demand to refrain from calling her, Defendant persisted in

calling Plaintiff multiple times through to around late January 2018.

       20.       Defendant’s incessant calls were bothersome, disruptive and frustrating for Plaintiff

to endure.

                                      COUNT II
                             DEFENDANT VIOLATED THE TCPA

       21.       Plaintiff incorporates the forgoing paragraphs as though the same were set forth at

length herein.

       22.       The TCPA prohibits placing calls using an automatic telephone dialing system or

automatically generated or prerecorded voice to a cellular telephone unless otherwise expressly

permitted by law. 47 U.S.C. § 227(b)(1)(A)(iii).

       23.       Defendant initiated repeated calls to Plaintiff’s cellular telephone.

       24.       Defendant initiated these calls to Plaintiff using an automatic telephone dialing

system.

       25.       Defendant initiated multiple telephone calls to Plaintiff’s cellular telephone

number with a prerecorded or automatically generated voice.

       26.       Defendant’s calls to Plaintiff’s cellular telephone were not made with Plaintiff’s

prior express consent.



                                                       3
  Case: 2:19-cv-00441-MHW-KAJ Doc #: 1 Filed: 02/11/19 Page: 4 of 5 PAGEID #: 4




        27.     Defendant’s calls to Plaintiff’s cellular telephone were not made for emergency

purposes.

        28.     Defendant’s conduct violated the TCPA by placing repeated calls using an

automatic telephone dialing system and/or prerecorded or automated voice to Plaintiff’s cellular

telephone.

        29.     The TCPA provides that where a defendant willfully or knowingly violated the

TCPA or regulations prescribed thereunder, the Court may impose treble damages. 47 U.S.C. §

227(b)(3).

        30.     When Defendant called Plaintiff from around October 2017 through around late

January 2018, it knew no later than Plaintiff’s instruction to stop calling around January 2018 that

it did not have prior express consent to call Plaintiff.

        31.     When Defendant called Plaintiff from around October 2017 through around late

January 2018, it knew it was placing calls to Plaintiff’s cellular telephone.

        32.     Defendant’s violation of the TCPA was therefore either willful or knowing starting

no later than the date of Plaintiff’s first instruction to stop calling.

        33.     As a result of the above violations of the TCPA, Plaintiff has suffered the losses

and damages as set forth above, entitling Plaintiff to injunctive relief and an award of statutory,

actual, and treble damages.




        Wherefore, Plaintiff, Sarah Slaughter, respectfully prays for judgment as follows:

                a.      All actual damages Plaintiff suffered (as provided under 47 U.S.C. §

                        227(b)(3)(A));




                                                        4
 Case: 2:19-cv-00441-MHW-KAJ Doc #: 1 Filed: 02/11/19 Page: 5 of 5 PAGEID #: 5




             b.     Statutory damages of $500.00 per violative telephone call (as provided

                    under 47 U.S.C. § 227(b)(3)(B));

             c.     Treble damages of $1,500.00 per violative telephone call (as provided under

                    47 U.S.C. § 227(b)(3));

             d.     Injunctive relief (as provided under 47 U.S.C. § 227(b)(3)); and

             e.     Any other relief this Honorable Court deems appropriate.




                              DEMAND FOR JURY TRIAL

     Please take notice that Plaintiff, Sarah Slaughter, demands a jury trial in this case.

                                                Respectfully submitted,

Dated: 2/11/19                                  By: s/ Mitchel Luxenburg
                                                Mitchel Luxenburg, Esq. (Bar #0071239)
                                                The Law Firm of Mitch Luxenburg
                                                P.O. Box 22282
                                                Beachwood, OH 44122
                                                Phone: 216-452-9301
                                                Facsimile: 866-551-7791
                                                Email: mitch@mluxlaw.com




                                                  5
